DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of all of following in the reply filed on April 8, 2021 (as supplemented via the reply filed on September 10, 2021) is acknowledged: the fourth species from set A, or the species characterized by a lock utilizing a processor controlled by an extrinsic device; the second species from set B, or the species characterized by an interior light operationally coupled to a processor where the interior light is configured to be controlled by an extrinsic device; and, of the first subspecies, or the subspecies characterized by an exterior camera coupled to the piece of furniture.
Upon reconsideration in view of the applicant’s remarks filed with the reply on April 8, 2021 as supplemented via applicant’s remarks filed with the supplemental reply on September 10, 2021, the examiner hereby withdraws the election/restriction requirement mailed on March 17, 2021. 
It is hereby noted that, once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on June 19, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it does not avoid referring to the purported merits and speculative uses of the inventive apparatus/system (i.e., in the first sentence, “for discretely securing refrigerated items outside a structure such as a dwelling until the items can be brought into and stored within the structure”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refrigeration assembly” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “said slots being vertically oriented and arranged into pairs transversely aligned pairs across said interior space pairs” in lines 3 and 4 of claim 15 are generally incomprehensible as written, thus rendering claim 15 generally indefinite with regard to the scope of protection sought thereby and similarly incomprehensible as a whole. 
The terms “short” and “long” in claims 19 and 20 are relative terms which render the claims indefinite. The terms “short” and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus as used to qualify the respective lengths of the slots and of the panels, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 14 and 16 through 18 are rejected under 35 U.S.C. 103 as being unpatentable over Romanucci (Pub. No. US 2018/0220827 A1; published on August 9, 2018).
Romanucci discloses the inventive refrigerated delivery furniture system of the instant application essentially as claimed, including, for example: a piece of furniture having a frame and a seat coupled to the frame (i.e., see Figures 3 through 7; paragraph [0024]; a container 12 coupled to the piece of furniture (i.e., see paragraph [0024]) and having an interior space (inherent for a container or safe); a lid 14 movably and pivotably coupled to the container 12 via hinge 16 to selectively cover the interior space and operated similarly to a refrigerator door (i.e., see Figures 1 and 2; paragraph [0024]; paragraph [0028]); a refrigeration assembly or smart temperature control refrigeration unit 24 [i.e., see Figure 2; paragraph [0031]); a lock 22 securing the lid 14 in said closed position (i.e., see Figure 2; paragraph [0028]; paragraph [0029]); a locking flange/mating portion coupled to and extending from the lid 14, the lock 22 being coupled to the container 12, the locking flange/mating portion being insertable into the lock 22 wherein the locking flange/mating portion is engaged by the lock 22 to secure the lid 14 in the closed position (i.e., see Figure 2; Figure 7; paragraph [0030]); the lock 22 including a remote keypad (i.e., see Figure 3; paragraph [0033]) where the lock is disengaged to permit opening of the lid 14 when an authorized code is input using the keypad (i.e., see Figure 3; paragraph [0033]); a processor which is inherently part of smart devices/mobile communication devices (i.e., extrinsic devices) which control the inventive system (i.e., see Figure 3; paragraph [0033]) operatively coupled to the refrigeration assembly or unit 24 (i.e., see paragraph [0031]); the lock 22 being 
While Romanucci discloses a smart temperature control refrigeration unit 24 as being part of the inventive system in order to control the temperature inside of the container 12, Romanucci discloses this unit as being a Peltier refrigeration device instead of as being a compression-based refrigeration system as recited in base claim 1 of the instant application. Nevertheless, compression-based refrigeration systems and Peltier refrigeration devices are known alternatives within the art, and it would have been obvious to one skilled in the art at the time of filing of the instant application to have either one disposed within the inventive system in order to maintain a desired temperature within the container 12 of the instant application.
Similarly, while Romanucci discloses that a camera may be included as part of the monitoring and control system of the inventive system, Romanucci does not specifically disclose the location of the camera. However, it is a matter of obvious design choice to place the camera on the outside or on the inside of the inventive system or both, depending on whether the camera is being used to monitor the surroundings of the inventive system or to monitor the condition of the delivered item(s) inside the container 12 or to monitor whether or not the container 12 is full or not.
Allowable Subject Matter
The non-application of prior art against claim 15 should not be construed as an indication of allowable subject matter but rather as an indication of the degree to which claim 15 is indefinite and generally incomprehensible as written.
Claim 20 would be allowable if rewritten or amended without patentably significant broadening to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome without patentably significant broadening the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose nor suggest, in combination, all of the elements as recited in claims 19 and 20 of the instant application.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763